DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot. Regarding claims 1-14 and 17, a new ground(s) of rejection is made under 112 35 U.S.C. 112(b). Regarding claims 15 and 18-20, a new ground(s) of rejection is made in view of different interpretation of the previously applied references and newly found prior art reference(s).
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the radomes" in Lines 15 and 17.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted according to the Specification, in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20120319901) in view of Russell et al. (US 20190123443).
Regarding claim 15:
Pruett et al. disclose (in Figs. 1-3) a modular phased array antenna (100) comprising: a plurality of modular antenna array blocks (102, 104) interlocked and attached together as a single antenna array (See Fig. 3), wherein the modular antenna array blocks (102, 104) are attached with no interruptions in 
Pruett et al. is silent on that the radome attached to the radiator face, wherein the radome does not extend beyond the radiator face to enable the modular antenna array blocks to be stacked with no interruptions in the block spacing between adjacent stacked modular antenna array building and a frame for supporting the THIMM cards; and attaching the radome directly to the radiator face.
Russell et al. disclose (in Figs. 1 and 11) the radome (188) attached directly to the radiator face (100), wherein the radome (188) does not extend beyond the radiator face (100) to enable the modular antenna array blocks (178) to be stacked with no interruptions in the block spacing (See Fig.) between adjacent stacked modular antenna array building (178); and a frame (116) for supporting the THIMM cards (112). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the radome directly to the radiator face and arranged as taught by Russell et al. into the device of Pruett et al. for the benefit of protecting the radiating element while having wider bandwidth performance, straight patterns across the band, low cross-pol across the band, and/or good isolation across the band (Para. 0095, Lines 19-21).
Regarding claim 16:
Pruett et al. disclose each modular antenna array block (102, 104) receives cooling (via 134) independent with respect to cooling of other modular antenna array blocks (Para. 0020, Lines 1-7).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20120319901) in view of Russell et al. (US 20190123443) as applied to claim 15, and further in view of TAM et al. (US 20080204350).
Regarding claim 18:
Pruett as modified is silent on that each modular antenna array block further comprises a plurality of adjustment mechanisms located at corners of said each modular antenna array building block for adjustment of said each modular antenna array building block in six degrees of freedom.
TAM et al. disclose (in Fig. 1) each modular antenna array block (106) further comprises a plurality of adjustment mechanisms (defined by hinge appendages) of said each modular antenna array building block (106) for adjustment of said each modular antenna array building block (106) in six degrees of freedom (Para. 0048, Lines 17-23).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the adjustment mechanism as taught by TAM et al. into the device of Pruett et al. for the benefit of adjusting the final direction of the radar beam (Para. 0048, Lines 22-23).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20120319901) in view of Russell et al. (US 20190123443) as applied to claim 15, and further in view of Tsukii et al. (US Pat. 5099254).
Regarding claim 19:
Pruett as modified is silent on that each modular antenna array block further comprises threaded bosses along vertical sides and bottom of the frame for allowing said each modular antenna array block to be securely fastened to every adjacent modular antenna array block.
Tsukii et al. disclose (in Fig. 1B) each modular antenna array block (the left portion of 10) further comprises threaded bosses (through hole 50A-50D and 44A-44D) along vertical sides and bottom of the frame (18) for allowing said each modular antenna array block (the left portion of 10) to be securely fastened to every adjacent modular antenna array block (the right portion of 10; Col. 3, Lines 15-17).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the fastening means as taught by Tsukii et al. into the modified modular antenna .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20120319901) in view of Russell et al. (US 20190123443) as applied to claim 15, and further in view of Newkirk et al. (US 20150380802).
Regarding claim 20:
Pruett as modified is silent on that each modular antenna array block further comprises a plurality of actuators configured to adjust a position of said each modular antenna array block.
Newkirk et al. disclose each modular antenna array block (141, 142) further comprises a plurality of actuators (216, 226) configured to adjust a position of said each modular antenna array block (141, 142; Para. 0031, Lines 11-12, Lines 20-21).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the adjustment positioners as taught by Newkirk et al. into the modified modular device of Pruett for the benefit of providing adjustment for the antenna modules (Para. 0034, Lines 12-13) to maintain the communication link during the adjustment (Para. 0048, Lines 12-18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845